DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/21 and 03/15/22 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL document (3GPP TSG-CT WG1 Meeting#124-e C1-204029, Electronic meeting, 2-10 June 2020, Title: “Support for continuity of emergency session upon attach failure” herein after referenced as 3GPP) in view of Venkataraman et al. (US Patent Publication 2021/0227437 herein after referenced as Venkataraman).

Regarding claim 1 and claim 9 and claim 17, 3GPP discloses:
A method in a user equipment (UE) and A user equipment (UE) for transferring an ongoing connection or ongoing session via a first network, the method comprising: and the UE comprising: a memory storing instructions; and a processor in communication with the memory and configured to execute the instructions to cause the UE to: and A non-transitory computer readable medium comprising instructions which, when executed by a processor of a user equipment (UE), cause the UE to: transmitting a first registration request message to a second network of a first public land mobile network (PLMN): transmitting a first connectivity request message to the second network, (3GPP, Page 1, Lines 22-32 discloses an ongoing emergency session (i.e. reads on ongoing connection or ongoing session) may be transferred from 5GS (i.e. reads on first network) to EPS (i.e. reads on second network) in a network that and preferably, the UE (i.e. reads on UE) succeeds somehow at transferring the emergency session and an emergency session may be transferred as part of a stand-alone pdn connectivity request (i.e. reads on transmitting a first connectivity request message), subsequent to a normal attach (i.e. reads on transmitting a first registration request message); 3GPP, Page 2, Lines 5-14 discloses the UE must prefer to transfer the existing session in a shared network or when the attach for initiating a PDN connection for emergency bearer services is not accepted by the network, the UE must prefer transferring the emergency session to a PLMN (i.e. reads on first PLMN) in a shared network and if there is no equivalent PLMN in the shared network, the UE attempts a PLMN selection that is not limited to the shared network; 3GPP, Page 5, Lines 20-22 discloses if the UE is in the same selected PLMN where the last attach request was attempted, the UE shall attempt EPS attach for emergency bearer services including the PDN connectivity request message.  One of ordinary skill in the art would recognize that it is inherent for a complex device such as a UE to include a processor in communication with memory storing instructions).
wherein the first connectivity request message includes an indication that connectivity belongs to the ongoing connection or the ongoing session; (3GPP, Page 5, Lines 26-28 discloses the UE also intends to transfer an emergency PDU session, the UE shall attempt EPS attach for emergency bearer services including a PDN CNNECTIVITY REQUEST message (i.e. reads on first connectivity request message) with request type set to “handover of emergency bearer services” for the emergency PDU session (i.e. reads on indication that connectivity belongs to the ongoing connection or the ongoing session)).
receiving, in response to the first connectivity request message, a message comprising a cause code from the second network; transmitting, in response to receiving the message comprising the cause code, a second registration request message to a third network (3GPP, Page 3, Lines 3-7 and Lines 27-43 discloses if the attach request for emergency bearer services cannot be accepted by the network (i.e. reads on second network), the MME shall send an ATTACH REJECT message (i.e. reads on message comprising a cause code) to the UE including EMM cause values (i.e. reads on cause code) and if EMM cause #11 is sent to a UE of a roaming subscriber attaching for emergency bearer services and the UE is in automatic network selection mode, it cannot obtain normal service provided by this PLMN and discloses upon receiving the ATTACH REJECT message, the UE shall perform the actions and attempt to perform a PLMN selection and if an attach for emergency bearer services was not already attempted with the selected PLMN and the ATTACH REQUEST message did include a PDN CONNECTIVITY REQUEST message with request type set to “handover of emergency bearer services”, perform a PLMN selection and initiate an attach for emergency bearer services to the selected PLMN; 3GPP, Page 5, Lines 29-32 discloses if the attach request including a PDN CONNECTIVITY REQUEST message with the request type set “handover” fails due to abnormal case and the UE intends to transfer an emergency PDU session, the UE shall attempt EPS (i.e. reads on third network) attach including a PDN CONNECTIVITY REQUEST message (i.e. reads on second connectivity request message) with request type set to “handover of emergency bearer services” for the emergency PDU session (i.e. reads on indication that the connectivity belongs to the ongoing connection or the ongoing session).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the attach reject message received would cause an attach failure and in response the UE would send a second PDN CONNECTIVITY REQUEST message including the handover request type to a different EPS network thereby refraining from retransmitting the request to the same EPS network).   
3GPP discloses a UE performs a handover from a 5G system to a 4G EPS system when performing emergency communications and when a selected 4G EPS system cannot perform the emergency communications, the UE performs a registration and service request procedure with a different 4G EPS system but fails to explicitly disclose as to whether the different 4G EPS system is in a second PLMN that is different from a previous PLMN and therefore fails to disclose “transmitting, in response to receiving the message comprising the cause code, a second registration request message to a third network of a second PLMN, wherein the first PLMN and the second PLMN are different;”. 
In a related field of endeavor, Venkataraman discloses:
transmitting, in response to receiving the message comprising the cause code, a second registration request message to a third network of a second PLMN, wherein the first PLMN and the second PLMN are different; (Venkataraman, [0113] discloses when the registration accept message for a UE indicates eEMF Support = 1, etc., when a user dials an emergency call when the UE is on 5G, the UE may fallback to LTE service and initiate an IMS based emergency call and if the call establishment fails, the UE may then fallback to CS service on the same PLMN and initiate a CS emergency call and if that call establishment fails, the UE may then move to another PLMN and thus the UE may attempt all of the options indicated to be supported with the current PLMN (i.e. reads on first PLMN) before moving to another PLMN (i.e. reads on second PLMN wherein the first PLMN and the second PLMN are different); Venkataraman, [0108] discloses the UE may first fallback from 5G to LTE, attempt registration on LTE and receive an indication that emergency bearer over EPC is not supported (i.e. reads on receiving the message comprising the cause code), then attempt to find another PLMN that can service emergency calls on LTE (i.e. read on third network) and/or 5G; Venkataraman, [0123] discloses the BB may locally search for and move to LTE and perform an emergency attach procedure (i.e. reads on transmitting a second registration request message) with the 4G NW (i.e. reads on third network) with request type set to ‘emergency’ and may perform PDN session establishment for ‘sos’ with the 4G NW; Venkataraman, [0106] discloses the UE may provide a service request for emergency services fallback to the 5GC network and the UE may establish a packet data network PDN connection for emergency services with an evolved packet core EPC.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the system would move to another PLMN to find a new 4G network after receiving the indication and would repeat the process of attempting registration on the new LTE in the another PLMN in order to receive the service). 
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of 3GPP to incorporate the teachings of Venkataraman for the purpose of providing the system with a means to receive the requested service via another PLMN when the current PLMN is unable to provide said requested service (Venkataraman, [0113]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process wherein a UE performs a handover from a 5G system to a 4G EPS system when performing emergency communications and when a selected 4G EPS system cannot perform the emergency communications, the UE performs a registration and service request procedure with a different 4G EPS system as taught by 3GPP) with another known element and comparable device utilizing a known technique (i.e. performing a process wherein a UE performs a handover from a 5G system to a 4G EPS system when performing emergency communications and when a selected 4G EPS system cannot perform the emergency communications, the UE performs a registration and service request procedure with a different 4G EPS system, wherein the different 4G EPS system does not belong to the same PLMN as taught by Venkataraman) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process wherein a UE performs a handover from a 5G system to a 4G EPS system when performing emergency communications and when a selected 4G EPS system cannot perform the emergency communications, the UE performs a registration and service request procedure with a different 4G EPS system (i.e. as taught by 3GPP & Venkataraman) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 2 and claim 10 and claim 18, 3GPP in view of Venkataraman discloses:
The method of claim 1 and The UE of claim 9 and The non-transitory computer readable medium of claim 17, wherein the cause code contains a session management cause value (3GPP, Page 3, Lines 3-7 and Lines 27-43 discloses if the attach request for emergency bearer services cannot be accepted by the network, the MME shall send an ATTACH REJECT message to the UE including EMM cause values and if EMM cause #11 is sent to a UE of a roaming subscriber attaching for emergency bearer services and the UE is in automatic network selection mode, it cannot obtain normal service provided by this PLMN and discloses upon receiving the ATTACH REJECT message, the UE shall perform the actions and attempt to perform a PLMN selection and if an attach for emergency bearer services was not already attempted with the selected PLMN and the ATTACH REQUEST message did include a PDN CONNECTIVITY REQUEST message with request type set to “handover of emergency bearer services”, perform a PLMN selection and initiate an attach for emergency bearer services to the selected PLMN; Venkataraman, [0108] discloses the UE may first fallback from 5G to LTE, attempt registration on LTE and receive an indication that emergency bearer over EPC is not supported, then attempt to find another PLMN that can service emergency calls on LTE and/or 5G).
Regarding claim 3 and claim 11 and claim 19, 3GPP in view of Venkataraman discloses:
The method of claim 2 and The UE of claim 10 and The non-transitory computer readable medium of claim 18, wherein the session management cause value is one of one or more predefined values and transmitting the second registration request message is in response to the UE detecting the session management cause value is set to the one of the one or more predefined values (3GPP, Page 3, Lines 3-7 and Lines 27-43 discloses if the attach request for emergency bearer services cannot be accepted by the network, the MME shall send an ATTACH REJECT message to the UE including EMM cause values and if EMM cause #11 is sent to a UE of a roaming subscriber attaching for emergency bearer services and the UE is in automatic network selection mode, it cannot obtain normal service provided by this PLMN and discloses upon receiving the ATTACH REJECT message, the UE shall perform the actions and attempt to perform a PLMN selection and if an attach for emergency bearer services was not already attempted with the selected PLMN and the ATTACH REQUEST message did include a PDN CONNECTIVITY REQUEST message with request type set to “handover of emergency bearer services”, perform a PLMN selection and initiate an attach for emergency bearer services to the selected PLMN; 3GPP, Page 5, Lines 29-32 discloses if the attach request including a PDN CONNECTIVITY REQUEST message with the request type set “handover” fails due to abnormal case and the UE intends to transfer an emergency PDU session, the UE shall attempt EPS attach including a PDN CONNECTIVITY REQUEST message with request type set to “handover of emergency bearer services” for the emergency PDU session; Venkataraman, [0108] discloses the UE may first fallback from 5G to LTE, attempt registration on LTE and receive an indication that emergency bearer over EPC is not supported, then attempt to find another PLMN that can service emergency calls on LTE and/or 5G.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the attach reject message received would cause an attach failure and in response the UE would send a second PDN CONNECTIVITY REQUEST message including the handover request type to a different EPS network thereby refraining from retransmitting the request to the same EPS network).   
Regarding claim 4 and claim 12 and claim 20, 3GPP in view of Venkataraman discloses:
The method of claim 1 and The UE of claim 9 and The non-transitory computer readable medium of claim 17, wherein the indication that the connectivity belongs to the ongoing connection or the ongoing session comprises an indication that the connectivity belongs to an ongoing emergency call or ongoing emergency session (3GPP, Page 5, Lines 26-28 discloses the UE also intends to transfer an emergency PDU session, the UE shall attempt EPS attach for emergency bearer services including a PDN CNNECTIVITY REQUEST message with request type set to “handover of emergency bearer services” for the emergency PDU session).
Regarding claim 5 and claim 13, 3GPP in view of Venkataraman discloses:
The method of claim 1 and The UE of claim 9, wherein the first connectivity request message is a stand-alone message, and the second connectivity request message is a stand-alone message (3GPP, Page 1, Lines 22-32 discloses an ongoing emergency session may be transferred from 5GS to EPS in a network that and preferably, the UE succeeds somehow at transferring the emergency session and an emergency session may be transferred as part of a stand-alone pdn connectivity request, subsequent to a normal attach; 3GPP, Page 3, Lines 3-7 and Lines 27-43 discloses if the attach request for emergency bearer services cannot be accepted by the network, the MME shall send an ATTACH REJECT message to the UE including EMM cause values and if EMM cause #11 is sent to a UE of a roaming subscriber attaching for emergency bearer services and the UE is in automatic network selection mode, it cannot obtain normal service provided by this PLMN and discloses upon receiving the ATTACH REJECT message, the UE shall perform the actions and attempt to perform a PLMN selection and if an attach for emergency bearer services was not already attempted with the selected PLMN and the ATTACH REQUEST message did include a PDN CONNECTIVITY REQUEST message with request type set to “handover of emergency bearer services”, perform a PLMN selection and initiate an attach for emergency bearer services to the selected PLMN; 3GPP, Page 5, Lines 29-32 discloses if the attach request including a PDN CONNECTIVITY REQUEST message with the request type set “handover” fails due to abnormal case and the UE intends to transfer an emergency PDU session, the UE shall attempt EPS attach including a PDN CONNECTIVITY REQUEST message with request type set to “handover of emergency bearer services” for the emergency PDU session; Venkataraman, [0108] discloses the UE may first fallback from 5G to LTE, attempt registration on LTE and receive an indication that emergency bearer over EPC is not supported, then attempt to find another PLMN that can service emergency calls on LTE and/or 5G.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the first connectivity request in the first PLMN and the second connectivity request in the second PLMN are stand-alone connectivity request).
Regarding claim 6 and claim 14, 3GPP in view of Venkataraman discloses:
The method of claim 1 and The UE of claim 9, wherein the first network comprises a 5G core network (5GC) and the second network comprises an evolved packet core (EPC), or wherein the first network comprises an EPC and the second network comprises a 5GC (3GPP, Page 1, Lines 22-32 discloses an ongoing emergency session may be transferred from 5GS to EPS in a network that and preferably, the UE succeeds somehow at transferring the emergency session and an emergency session may be transferred as part of a stand-alone pdn connectivity request, subsequent to a normal attach; Venkataraman, [0106] discloses the UE may provide a service request for emergency services fallback to the 5GC network and the UE may establish a packet data network PDN connection for emergency services with an evolved packet core EPC). 
Regarding claim 7 and claim 15, 3GPP in view of Venkataraman discloses:
The method of claim 1 and The UE of claim 9, wherein the UE, in response to the message comprising the cause code, refrains from transmitting another connectivity request message to the second network, wherein the another connectivity request message includes the indication that the connectivity belongs to the ongoing connection or the ongoing session (3GPP, Page 3, Lines 3-7 and Lines 27-43 discloses if the attach request for emergency bearer services cannot be accepted by the network, the MME shall send an ATTACH REJECT message to the UE including EMM cause values and if EMM cause #11 is sent to a UE of a roaming subscriber attaching for emergency bearer services and the UE is in automatic network selection mode, it cannot obtain normal service provided by this PLMN and discloses upon receiving the ATTACH REJECT message, the UE shall perform the actions and attempt to perform a PLMN selection and if an attach for emergency bearer services was not already attempted with the selected PLMN and the ATTACH REQUEST message did include a PDN CONNECTIVITY REQUEST message with request type set to “handover of emergency bearer services”, perform a PLMN selection and initiate an attach for emergency bearer services to the selected PLMN; 3GPP, Page 5, Lines 29-32 discloses if the attach request including a PDN CONNECTIVITY REQUEST message with the request type set “handover” fails due to abnormal case and the UE intends to transfer an emergency PDU session, the UE shall attempt EPS attach including a PDN CONNECTIVITY REQUEST message with request type set to “handover of emergency bearer services” for the emergency PDU session; Venkataraman, [0108] discloses the UE may first fallback from 5G to LTE, attempt registration on LTE and receive an indication that emergency bearer over EPC is not supported, then attempt to find another PLMN that can service emergency calls on LTE and/or 5G.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the attach reject message received would cause an attach failure and in response the UE would send a second PDN CONNECTIVITY REQUEST message including the handover request type to a different EPS network thereby refraining from retransmitting the request to the same EPS network).   
Regarding claim 8 and claim 16, 3GPP in view of Venkataraman discloses:
The method of claim 3 and The UE of claim 9, wherein in response to the UE detecting the session management cause value is set to the one of the one or more predefined values, the UE refrains from transmitting another connectivity request message to the second network, wherein the another connectivity request message includes the indication that the connectivity belongs to the ongoing connection or the ongoing session  (3GPP, Page 3, Lines 3-7 and Lines 27-43 discloses if the attach request for emergency bearer services cannot be accepted by the network, the MME shall send an ATTACH REJECT message to the UE including EMM cause values and if EMM cause #11 is sent to a UE of a roaming subscriber attaching for emergency bearer services and the UE is in automatic network selection mode, it cannot obtain normal service provided by this PLMN and discloses upon receiving the ATTACH REJECT message, the UE shall perform the actions and attempt to perform a PLMN selection and if an attach for emergency bearer services was not already attempted with the selected PLMN and the ATTACH REQUEST message did include a PDN CONNECTIVITY REQUEST message with request type set to “handover of emergency bearer services”, perform a PLMN selection and initiate an attach for emergency bearer services to the selected PLMN; 3GPP, Page 5, Lines 29-32 discloses if the attach request including a PDN CONNECTIVITY REQUEST message with the request type set “handover” fails due to abnormal case and the UE intends to transfer an emergency PDU session, the UE shall attempt EPS attach including a PDN CONNECTIVITY REQUEST message with request type set to “handover of emergency bearer services” for the emergency PDU session; Venkataraman, [0108] discloses the UE may first fallback from 5G to LTE, attempt registration on LTE and receive an indication that emergency bearer over EPC is not supported, then attempt to find another PLMN that can service emergency calls on LTE and/or 5G.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the attach reject message received would cause an attach failure and in response the UE would send a second PDN CONNECTIVITY REQUEST message including the handover request type to a different EPS network thereby refraining from retransmitting the request to the same EPS network).   





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645